10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Michael Postle

3724 Deerwalk Way
Antelope, CA 95843
Telephone: (916) 790-4112
jrstox@yahoo.com

In pro per

VERONICA BRILL; KASEY LYN
MILLS; MARC GOONE; NAVROOP
SHERGILL; JASON SCOTT; AZAAN
NAGRA; ELI JAMES; PHUONG
PHAN; JEFFREY SLUZINKI; HARLAN
KARNOFSKY; NATHAN PELKEY;
MATT HOLTZCLAW; JON TUROVITZ;
ROBERT YOUNG; BLAKE ALEXANDER
KRAFT; JAMAN YONN BURTON;
MICHAEL ROJAS; HAWNLAY SWEN;
THOMAS MORRIS III; PAUL
LOPEZ; ROLANDO CAO; BENJAMIN
JACKSON; HUNG SAM; COREY
CASPERS; ADAM DUONG,

Plaintiffs,
Vv.
MICHAEL L. POSTLE; KING’S
CASINO, LLC D/B/A STONES
GAMBLING HALL; JUSTIN F.
KURAITIS; JOHN DOES 1-10;
JANE DOES 1-10,

Defendants.

 

 

William B. Shubb, U.S.

Defendant Postle’s Notice of
Motion and Motion to Dismiss

 

PLEASE TAKE NOTICE that on May 5,

ase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 1 of 15

FILED

MAR 25 2020

CLERK, U.S. DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
ay bey
DEPUTY CLERK

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

No. 2:19-CV-02027-WBS

DEFENDANT MICHAEL POSTLE’S
NOTICE OF MOTION AND MOTION TO
DISMISS PLAINTIFFS COMPLAINT
Date: May 5, 2020
Time: 1:30 pm
Courtroom: 5,
Judge: Hon. William B.

14th Floor
Shubb

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

2020, at 1:30 pm, or as

soon thereafter as this matter may be heard before the Honorable

District Judge of the Eastern District of

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

dase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 2 of 15

California, located at Courtroom 5, 14t® Floor, Robert T. Matsui
Federal Courthouse, 501 I Street, Sacramento, CA 95814, Defendant
Michael Postle, by and through his undersigned counsel, will and
hereby does move this Court for an order dismissing the claims
against him in Plaintiffs Veronica Brill, et al.’s Complaint for
failure to state a claim upon which relief may be granted and
failure to allege claims of fraud and misrepresentation with the
required particularity under Fed. R. Civ. P. 8, 9(b),12 (b) (6);
28 U.S.C. § 1367.

For the reasons set forth below, Mr. Postle respectfully
requests that this Court grant his Motion to Dismiss. This
Motion is based upon this Notice, the attached Memorandum of
Points and Authorities, and such other matter that may be

presented at the hearing thereof.

Respectfully submitted,

~

MICHAEL POSTLE

Date: March 24, 2020

 

In pro per

Defendant Postle’s Notice of 2
Motion and Motion to Dismiss

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

pase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 3 of 15

MEMORANDUM OF POINTS AND AUTHORITIES

I. Introduction

Plaintiffs’ Complaint for Damages (“Complaint”) should be
dismissed in its entirety because it fails either to state a
claim upon which relief can be granted or to plead fraud with
particularity.

Counts I, II, III, and IV should be dismissed because
Plaintiffs fail to plead fraud with particularity. Plaintiffs
fail entirely to lay out the who, where, why, when, or how of the
alleged fraudulent conduct underlying each cause of action.
Instead, Plaintiffs present facts indicating that unknown
parties, lost unknown funds, based on undescribed conduct, at an
unknown time, via unknown means. The allegations of the
Complaint consist entirely of speculative or conclusory
statements and improper or illogical inferences from neutral
facts. Because Plaintiffs do not satisfy their elevated pleading
burden, Counts I through IV should be dismissed under Fed. R.
Civ. P. (hereinafter “Rule”) 9(b) and 12(b) (6).

Second, Counts II through IV must also be dismissed for the
reasons set forth in King’s Casino LLC’s Motion to Dismiss, ECF
31, and Justin Kuraitis’ Motion to Dismiss, ECF 33: (1)
Plaintiffs fail to plead each count with particularity; (2)
gambling losses are not cognizable as damages under California
law and public policy; and (3) Plaintiffs allege purely economic
losses and fail to assert a special relationship between

Plaintiffs and Mr. Postle.

Defendant Postle’s Memorandum of Point and Authorities 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

base 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 4 of 15

Finally, Count V should be dismissed under 12(b) (6). Count
V purports to bring an action for unjust enrichment. Unjust
enrichment is not a recognized cause of action under either
federal or California law but rather a synonym for restitution.

III. Argument

A. Standards Governing Motions to Dismiss

Pursuant to Rule 12(b) (6), dismissal is appropriate where
the complaint lacks a cognizable legal theory or sufficient facts
to support a cognizable theory. Navarro v. Block, 250 F.3d 729,
732 (9th Cir. 2001). A complaint is also subject to dismissal
for failure to state a claim if the allegations on their face
show that relief is barred for some legal reason. Jones v. Bock,
549 U.S. 199, 215 (2007); see also Groten v. California, 251 F.3d
844 (9t® Cir. 2001).

The factual allegations in a complaint “must be enough to
raise a right to relief above the speculative level.” Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). While a plaintiff need not
establish a probability of success on the merits, he or she must
demonstrate “more than a sheer possibility that a defendant has
acted unlawfully.” Id. Importantly, “{w]here a complaint pleads
facts that are merely consistent with a defendant’s liability, it
stops short of the line between possibility and plausibility of

entitlement to relief.” Id.

Defendant Postle’s Memorandum of Point and Authorities 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

pase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 5of15

The pleading of a cause of action involving fraud or mistake
is subject to the significantly more exacting standards of Rule
9(b). In contrast to the more lenient standard set forth in Rule
8(a) (2), Rule (9) (bo) requires that a party “state with
particularity the circumstances constituting fraud or mistake” in
his or her complaint. Fraud must be plead “with a high degree of
meticulousness.” Desaigoudar v. Meryercord, 223 F.3d 1020, 1022
(9t2 Cir. 2000). The allegations of fraud “must be accompanied by
‘the who, what, when, where, and how’ of the misconduct charged”
and “must ‘set forth more than the neutral facts necessary to
identify the transaction.’” Vess v. Ciba-Geigy Corp. USA, 317
F.3d 1097, 1106 (9th Cir. 2003).

The exacting specificity required by Rule 9(b) functions “to
give defendants notice of the particular misconduct so that they
can defend against the charge and not just deny that they have
done anything wrong.” Vess, supra, at 1106. Rule 9(b) also
functions to deter the filing of actions as a pretext for
discovery of unknown wrongs, to protect defendants from “the harm
that comes from being subject to fraud charges, and to prohibit
plaintiffs from unilaterally imposing upon the court, the parties
and society enormous social and economic costs absent some
factual basis.” Bly-Magee v. California, 236 F.3d 1014, 1018 (9t
Cir. 2001). The remedy when a plaintiff fails to plead fraud
with particularity is the same as in a Rule 12(b) (6) motion for
failure to state a claim on which relief can be granted. Vess,

317 F.3d at 1107.

Defendant Postle’s Memorandum of Point and Authorities 3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

 

pase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 6 of 15

B. Counts I through IV Must be Dismissed for Failing
to Plead Fraud with Particularity
1. Legal Standard

Counts I through IV all “sound in fraud.” Counts II, III and
IV are fraud offenses. Count I also sounds in fraud as it
alleges wire fraud as the predicate racketeering offense.

The Racketeer Influenced and Corrupt Organizations Act
(“RICO”) makes it “unlawful for any person employed by or
associated with” an enterprise engaged in or affecting interstate
commerce “to conduct or participate, directly or indirectly, in
the conduct of such enterprise's affairs through a pattern of
racketeering activity.” 18 U.S.C. § 1962(c}. To a state a RICO
claim, a plaintiff must allege: “(1) conduct (2) of an enterprise
(3) through a pattern (4) of racketeering activity.” Odom v.
Microsoft Corp., 486 F.3d 541, 547 (9th Cir.2007). The term
“racketeering activity” includes a number of so-called “predicate

ut

acts,” including mail and wire fraud. See 18 U.S.C. § 1961(1). To
establish the predicate acts of mail and wire fraud, a plaintiff
must show a scheme to defraud, involving use of the U.S. wires or
mail, with the specific intent to defraud. Schreiber Distrib. Co.
v. ServWell Furniture Co., 806 F.2d 1393, 1399-1400 (9th
Cir.1986).

Plaintiffs pleading a RICO violation predicated on fraud
must meet the heightened pleading standards imposed by Rule 9(b).
See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065-66 (9th Cir.
2004). For the predicate offense of wire fraud, a plaintiff must
allege with particularity: (1) the precise statements, documents,

or misrepresentations made; (2) the time and place of and person

Defendant Postle’s Memorandum of Point and Authorities 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 7 of 15

responsible for the statement; (3) the content and manner in
which the statements misled the Plaintiffs; and (4) what the
Defendants gained by the alleged fraud. Miccosukee Tribe of
Indians of Fla. v. Cypress, 814 F.3d 1202, 1212 (11th Cir. 2015);
see also Odom v. Microsoft Corp., 486 F.3d 541, 553 (9th
Cir.2007).
2. Argument
i. Counts I, II, III, and IV Bach Fail

Because Plaintiffs Fail to Plead

Fraud with Particularity

Plaintiffs’ Complaint fails to set forth facts with
particularity in support of Plaintiffs’ averments of fraud. In
the place of the required fact pleading, Plaintiffs set forth
hypotheticals, speculation, and spurious statistical claims.
Plaintiffs fail to describe any specific poker hand, with any
specific Plaintiff, describing any specific fraudulent conduct,
causing any specific injury. As a result, Plaintiffs utterly
fail their pleading burden under Rule 9(b), by failing to set
forth facts with particularity in support of fraud.

Plaintiffs’ Complaint alleges that Mr. Postle worked with an
unidentified “confederate” through an unidentified method to
secure information regarding the cards of unidentified poker
players in unidentified historical games. This utterly fails the
requirements of Rule 9(b). Plaintiff has failed to identify the
time, place, method, and specific content of Mr. Postle’s alleged
misrepresentations constituting wire fraud. Plaintiffs instead
make speculative and nonspecific allegations such as “Mr. Postle
was able to achieve these results by engaging in a pattern and

Defendant Postle’s Memorandum of Point and Authorities 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

bose 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 8 of 15

practice of using one or more wire communication mechanisms to
defraud his opponents by gaining knowledge of their Hole Cards...”.
ECF 1, paragraph 61. This sort of rote recitation of the elements
of the cause of action cannot and does not suffice to meet the
burden of Rule 9b. Similarly, rather than identify the particular
poker transactions during which Mr. Postle was alleged to have
conducted his scheme, the Complaint merely states that Mr. Postle
played on a range of dates throughout 2018 and 2019. ECF 1,
paragraph 100. There is no attempt to describe any particular
hand or any particular conduct by Mr. Postle that is alleged to
have comprised fraud.

Likewise, Plaintiffs fail entirely to allege the specific
harms suffered by specific plaintiffs. Each Plaintiff must
specifically plead the who, what, when, where, and how of the
alleged fraud to meet the pleading standard. The Complaint does
not offer facts laying out a single poker hand that Plaintiffs
allege to have been tainted by fraud or the manner in which they
allege such fraud to have taken place. As a result, no specific
injury sustained by any captioned Plaintiff can be identified nor
the logic behind the implication that Mr. Postle caused that
injury. Pleading these elements with particularity is a
requirement, not a suggestion of Rule 9(b). Without such
specific allegations, no substantive response beyond a general
denial is possible.

In the place of the requisite specific fact pleading, the
Complaint engages in five pages of spurious statistics and
speculative claims purporting to demonstrate that Mr. Postle’s
winnings were extraordinary. ECF 1, paragraphs 50 to 68. These

Defendant Postle’s Memorandum of Point and Authorities 6

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

tase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 9 of 15

statistical claims are confused at best and substantially
insufficient to raise Plaintiffs’ allegations above a merely
speculative level. The allegations of the Complaint merely
demonstrate that Mr. Postle won money, nothing more. Any
inference of unlawful conduct drawn from the naked fact of his
winning would be entirely unfounded and illogical. Gambling is
inherently an activity involving players hoping for statistical
aberrations. The conclusion that a winning gambler is cheating
is a non sequitur, though undoubtedly a common one among losing
gamblers.

While a court must accept as true all “well-pleaded factual
allegations.” Iqbal, supra, 129 S. Ct. at 1950, a court is not
“required to accept as true allegations that are merely
conclusory, unwarranted deductions of fact, or unreasonable
inferences.” Sprewell, supra, at 988. Here, Plaintiffs’ pleading
fails entirely to allege that Mr. Postle engaged in any specific
behavior amounting to, or creating a strong inference, of fraud.
Plaintiffs instead present page after page of speculation,
unsupported conclusion, spurious statistical claims and improper
or illogical inferences from neutral facts. As such, Plaintiffs
fail to plead sufficiently even to adequately describe the
conduct complained of, let alone the manner in which it amounted
to fraud or proximately caused any specific injury.

Accordingly, Counts II through IV should be dismissed for
failure to plead fraud with particularity as required under Rule
9{(b). Count I should similarly be dismissed because Plaintiffs
fail to allege facts in support of the required predicate act of
racketeering with particularity as required under Rule 9(b).

Defendant Postle’s Memorandum of Point and Authorities 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 10 of 15

B. Count V Must be Dismissed for Failing to
State a Claim Under Which Relief Can Be
Granted
Plaintiff purports to bring a cause of action for “unjust
enrichment.” As the Ninth Circuit has held repeatedly, California
law does not allow for a standalone cause of action for unjust
enrichment. Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753,
762 (9th Cir. 2015). Rather, California law treats “unjust
enrichment” as synonymous with restitution. See e.g., Durell v.
Sharp Healthcare, 183 Cal.App.4th 1350 (2010); Jogani v. Superior
Court, 165 Cal.App.4th 901. Therefore, Plaintiffs’ Count IV
fails to state a claim for relief and must be dismissed.
Cc. Counts II through V must also be Dismissed
for the Reasons Set Forth in Defendants Kings
Casino, LLC and Justin Kuraitis’ Motions to
Dismiss
Defendants’ Motions to Dismiss lay out numerous reasons why
each of these claims should be dismissed and Mr. Postle joins in
each of those arguments and adopts Defendants’ Motions to Dismiss
and the arguments and authority cited therein as though fully set
forth herein.

As Kings’ Casino, LLC’s Motion to Dismiss demonstrates,
California law precludes each of these claims because alleged
gambling losses are not recoverable, both because such losses are
speculative and because lawsuits to recover such damages are
barred by long-standing California public policy. ECF 31, at 5-8.

Additionally, with regard to the putative negligence claims,
Plaintiffs fail entirely to allege the existence of a legal duty

Defendant Postle’s Memorandum of Point and Authorities 8

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 11 of 15

owed to them by Mr. Postle. In fact, no specific person,
statement or event causing injury is described in the Complaint

as required by Rule 9(b).

Respectfully submitted,

Date: March 24, 2020 Loot V0

Defendant Michael L. Postle

Defendant Postle’s Memorandum of Point and Authorities 9

 
clse 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 12 of 15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Michael Postle

3724 Deerwalk Way
Antelope, CA 95843
Telephone: (916) 790-4112
jrstox@yahoo.com

In pro per

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

VERONICA BRILL, et al., No. 2:19-CV-02027-WBS
Plaintiffs, [PROPOSED] ORDER GRANDING
DEFENDANT MICHAEL POSTLE’S
Vv. MOTION TO DISMISS

MICHAEL L. POSTLE, et al.,

Defendants.

 

 

 

[PROPOSED] ORDER

Upon consideration of Michael Postle’s Motion to Dismiss
plaintiffs’ complaint, and for good cause appearing therein,
IT IS HEREBY ORDERED that Defendant Michael Postle’s Motion

to Dismiss Plaintiffs’ Complaint is GRANTED.

Date: , 2020

 

WILLIAM B. SHUBB
Senior United States District Judge

[PROPOSED] Order Granting 1
Motion to Dismiss

 
Cc

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ASe 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 13 of 15

[PROPOSED] Order Granting
Motion to Dismiss

 

 
clse 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 14 of 15

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

PROOF OF SERVICE

I, William Portanova, declare:

I am a citizen of the United States and employed in the City
and County of Sacramento, CA. I am over the age of 18 and not a
party to the within action; my business address is 400 Capitol
Mall, Suite 1100, Sacramento, CA 95814.

On March 24, 2020, I served the following document(s)
described as:

DEFENDANT MICHAEL POSTLE’S NOTICE OF MOTION AND MOTION TO
DISMISS PLAINTIFF’ S COMPLAINT

BY FACSIMILE TRANSMISSION: As follows: The papers
have been transmitted to a facsimile machine by the
person on whom it is served at the facsimile
machine telephone number as last given by that
person on any document which he or she has filed in
the cause and served on the party making the
service. The copy of the notice or other paper
served by facsimile transmission shall bear a
notation of the date and place of transmission and
the facsimile telephone number to which transmitted
or be accompanied by an unsigned copy of the
affidavit or certificate of transmission which
shall contain the facsimile telephone number to
which the notice of other paper was transmitted to
the addressee(s).

BY MAIL: As follows: I am readily familiar with the
firm's practice of collection and processing
correspondence for mailing. Under that practice it
would be deposited with U.S. postal service on that
same day with postage thereon fully prepaid at San
Francisco, CA, in the ordinary course of business.
I am aware that on motion of the party served,
service is presumed invalid if postage cancellation
date or postage meter date is more than one day
after date of deposit for mailing in affidavit.

BY OVERNIGHT MAIL: As follows: I am readily
familiar with the firm's practice of collection and
processing correspondence for overnight mailing.
Under that practice, it would be deposited with
overnight mail on that same day prepaid at San
Francisco, CA in the ordinary course of business.

Proof of Service 1

 
Chse 2:19-cv-02027-WBS-AC Document 38 Filed 03/25/20 Page 15 of 15

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

x

BY ELECTRONIC MAIL TRANSMISSION: By electronic mail
transmission from William Portanova on March 24, 2020,
by transmitting a PDF format copy of such document(s)
to:

Michael Lipman at mllipman@duanemorris.com
(Lead Attorney for Defendant King’s Casino, LLC);

Maurice VerStandig at mac@mbvesq.com
(Lead Attorney for Plaintiffs, Pro Hac Vice); and

Richard Pachter at richard@pachterlaw.com
(Lead Attorney for Defendant Justin Kuraitis).

The document(s) was/were transmitted by electronic
transmission and such transmission was reported as
complete and without error.

Executed on March 24, 2020 at Sacramento, CA.

 

7
William Portanova

Proof of Service

 
